Title: James McKinney to Thomas Jefferson, 23 August 1813
From: McKinney, James
To: Jefferson, Thomas


          
            Sir North Milton Augst 23rd 13.
            I am apprehensive I have left the draft of the hemp break amongst some papers I left in charge of my Son at the city of Washington, I hunted diligently for it here, but contrary to my expectation cannot find it, however, I can draw or explain the model from memory So as to make you perfectly understand the principal on
			 which it works, I will Send it to you on Saturday
            Be pleasd to accept my Sincere EsteemJames McKinney
          
          
            you will See by the scrap enclosd Something of the principal on which it works he scratched it off withe the pen & from that took his draft 
            J McK
          
        